Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event unless the plaintiff shall within ten days stipulate to reduce the verdict to the sum of $420.09 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is affirmed, together with the order, without costs of this appeal to either party, on the ground that the finding of the jury to the effect that there was a contract to pay the plaintiff at or after the death of the testator was contrary to and against the weight of the evidence and that the Statute of Limitations applies to all wages accruing before the 11th day of April, 1926. All concur, except Edgcomb and Thompson, JJ., who dissent and vote for affirmance.